Citation Nr: 0737535	
Decision Date: 11/29/07    Archive Date: 12/06/07

DOCKET NO.  04-19 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
diabetes, claimed as due to VA prescribed heart transplant 
medications.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
osteoporosis, claimed as due to VA prescribed heart 
transplant medications.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel



INTRODUCTION

The veteran had active service from August 1950 until August 
1954.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2003 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.

A Deputy Vice Chairman of the Board previously granted the 
veteran's motion to advance this case on the docket based on 
a finding of good cause, namely the advanced age of the 
veteran. See 38 C.F.R. § 20.900(c).

The Board first considered this appeal in February 2007 and 
remanded the claim for additional development.  The 
RO/Appeals Management Center (AMC) completed all requested 
development, but continued the denial of benefits sought.  As 
such, this matter is properly returned to the Board for 
appellate consideration.  

A review of the record reflects the veteran raised claims for 
entitlement to an increased evaluation for the residuals of a 
shrapnel wound of the right thigh involving muscle group XIV 
and entitlement to service connection for Post Traumatic 
Stress Disorder (PTSD) and a low back disorder, including as 
secondary to the right leg disability.  These claims have not 
been adjudicated and are REFERRED to the RO for appropriate 
action.


FINDINGS OF FACT

1.  In April 1988, the veteran underwent heart transplant 
surgery and was placed on steroids, including prednisone, as 
immunosuppression for rejection.

2.  The competent medical evidence illustrates that 
longstanding use of heart transplant medication, such as 
prednisone, may cause diabetes and osteoporosis. 

3.  The veteran's diabetes and osteoporosis were not 
proximately the result of carelessness, negligence, lack of 
proper skill, error in judgment or similar instance of fault 
on the part of the VA hospital.

4.  The veteran's diabetes and osteoporosis were not the 
result of an event that was not reasonably foreseeable.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to compensation under 
38 U.S.C.A. § 1151 for diabetes mellitus as a result of VA 
treatment have not been met. 38 U.S.C.A. §§ 1151, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.361 
(2007).

2.  The criteria for entitlement to compensation under 
38 U.S.C.A. § 1151 for osteoporosis as a result of VA 
treatment have not been met. 38 U.S.C.A. §§ 1151, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.361 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran in March 2002, November 2003 and May 2007 
that fully addressed all notice elements, including how VA 
assigns disability ratings and effective dates. 

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records and VA outpatient treatment records.  The veteran 
submitted a letter from a VA physician in support of his 
claim.  In April 2004, the veteran indicated all treatment 
was at VA Medical Centers.  Additionally, the veteran's claim 
file was reviewed by a VA examiner in connection with this 
claim in July 2007.  Significantly, neither the veteran nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Merits of the Claim

The veteran contends that he has diabetes mellitus and 
osteoporosis as a result of taking steroids after his 1988 
heart transplant surgery.  Having carefully considered the 
claim in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against the claim and the appeal will be denied.

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The veteran prevails in either event.  
However, if the weight of the evidence is against the 
veteran's claim, the claim must be denied. 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Under 38 U.S.C.A. § 1151, compensation may be paid for a 
qualifying additional disability or qualifying death from VA 
treatment or vocational rehabilitation as if the additional 
disability or death were service connected.  38 U.S.C.A. 
§ 1151.  A VA final rule which became effective on September 
2, 2004, provided regulations codifying the requirements for 
benefits under 38 U.S.C.A. § 1151(a); 69 Fed. Reg. 46426 
(Aug. 3, 2004) (including the codification of 38 C.F.R. 
§ 3.361 which applies to such claims filed on or after 
October 1, 1997, and revising 38 C.F.R. § 3.358 to state that 
the section only applied to claims filed before October 1, 
1997).  A review of the record reveals that the veteran 
submitted his § 1151 claim in September 2001, and thus, the 
claim must be adjudicated under only the current version of 
38 U.S.C.A. § 1151, which requires a showing of fault on the 
part of VA.

Under the applicable version of 38 U.S.C.A. § 1151, a 
disability is a qualifying additional disability, if the 
additional disability was not the result of the veteran's 
willful misconduct, and was caused by hospital care, medical 
or surgical treatment, or examination furnished the veteran 
when the proximate cause of the disability or death was: (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or (B) an event not reasonably foreseeable.  

In order for the appellant to be eligible for compensation 
under 38 U.S.C.A. § 1151 due to VA treatment, the evidence 
must establish that he sustained additional disability and 
that this additional disability is etiologically linked to 
the VA treatment by the appropriate standard under 
38 U.S.C.A. § 1151.  If there is no competent evidence of 
additional disability or no evidence of a nexus between the 
hospitalization, medical or surgical treatment, or 
examination and the additional disability or death of the 
veteran; the claim for compensation under 38 U.S.C.A. § 1151 
must be denied.

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  VA 
considers each involved body part or system separately. 
38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause. 38 C.F.R. 
§ 3.361(c)(1).  Hospital care or medical or surgical 
treatment cannot cause the continuance or natural progress of 
a disease or injury for which the care or treatment was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress. 38 C.F.R. § 3.361(c)(2).  An 
additional disability or death caused by the veteran's 
failure to follow medical instructions will not be deemed to 
be caused by hospital care, medical or surgical treatment or 
examination. 38 C.F.R. § 3.361(c)(3).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  38 C.F.R. § 3.361(d)(1).  
Determinations of whether there was informed consent involve 
consideration of whether the health care providers 
substantially complied with the requirements of 38 C.F.R. 
§ 17.32.  Minor deviations from the requirements of 38 C.F.R. 
§ 17.32 that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent. 38 C.F.R. 
§ 3.361(d)(1). 

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen. 38 C.F.R. 
§ 3.361(d)(2).  The event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2).

The evidence for consideration in connection with the 
veteran's claim for an increased evaluation consists of VA 
medical records, as well as the reports of VA examinations 
and opinions of VA physicians.  The medical evidence, 
including VA medical opinions, suggests that the osteoporosis 
and diabetes mellitus were a result of heart transplant 
medication.  For example, a June 1997 VA hospital discharge 
summary indicated the veteran had a history of significant 
coronary artery disease with past myocardial infarction in 
1979 and 1987, non-insulin dependent diabetes mellitus and a 
history of cyclosporine and osteoporosis secondary to 
steroids.  Similarly, in July 2007 the claims file was 
reviewed by a VA examiner who concluded that it was at least 
as likely as not that both the osteoporosis and diabetes 
mellitus were secondary to prescribed VA heart transplant 
medication, such as the longstanding oral prednisone therapy.  

Even though the evidence demonstrates causation, benefits 
under 38 U.S.C.A. § 1151 are not warranted as there is no 
evidence the diabetes mellitus and osteoporosis were the 
result of an unforeseeable event or some fault on the part of 
VA. 

In this regard, there are two medical opinions of record.  A 
June 2007 letter from a VA physician related that the veteran 
was treated at the VA clinic.  The physician indicated the 
veteran had a history of cardiac transplant in 1988 for 
severe congestive heart failure/cardiomyopathy status post 
myocardial infarction, stent placement in the left anterior 
descending artery, non-insulin dependent diabetes mellitus, 
and subsequently insulin dependent diabetes mellitus, 
osteoporosis and renal insufficiency.  The physician 
explained that based upon a review of the data the veteran's 
diabetes and osteoporosis were likely due to complications of 
VA prescribed immunosuppressive regimen, specifically 
prednisone, for cardiac transplant to prevent rejection.  

The physician explained that the use of prednisone was likely 
a major contributing factor in the conversion of non-insulin 
dependent diabetes mellitus into insulin dependent diabetes 
mellitus.  He stated it was known that long-term 
corticosteroid use had a higher rate of diabetes mellitus and 
immunosuppressive therapy was strongly associated with 
osteoporosis.  Furthermore, the physician indicated the use 
of cyclosporine in the regimen predisposes one to renal 
damage which can be exacerbated by steroid induced diabetes 
and the interplay of the factors that lead to worsening renal 
function.  The physician reported that while complications 
may occur without immunosuppression from cardiac transplant, 
they were clearly more likely to occur in the presence of the 
immunosuppressive regimens.  The physician opined that 
considering the severity of the disease, particularly the 
osteoporosis in a male patient of the veteran's age, it was 
almost certainly the direct result of long term 
corticosteroid therapy.

Most recently, in July 2007 the veteran's records were 
reviewed by a VA examiner.  The examiner reported the veteran 
had an extensive past medical history including a cardiac 
transplant in 1988, stent placement in the left anterior 
descending artery 6 years prior, diabetes mellitus, gout, 
recurrent urinary tract infections, and recurrent C difficile 
infections.  The examiner reported the veteran was not 
diabetic at the time of the heart transplantation and noted 
the first record of diabetes was a June 1999 progress note 
which reflected a 3 year history of non-insulin dependent 
diabetes.  

The examiner indicated the veteran underwent placement of a 
pacemaker for sick sinus syndrome in December 1975.  In April 
1979 he had a myocardial infarction and angioplasty revealed 
coronary artery disease.  During a cardiac catheterization, 
the veteran went into ventricular fibrillation and had a 
cardiac arrest.  He underwent an urgent coronary artery 
bypass graft in April 1979.  The veteran subsequently 
developed pericarditis in April 1979.  A second pacemaker was 
placed in September 1979.  An echocardiogram performed in 
August 1980 revealed an ejection fraction of less than 20 
percent and a March 1987 multigated radionuclide angiogram 
scan revealed an ejection fraction of 12 percent.  The 
veteran received cardiac rehabilitation and was placed on the 
heart transplant program.  The veteran underwent heart 
transplant surgery in April 1988 for ischemic cardiomyopathy.  
The veteran was placed on cyclosporine and prednisone as 
immunosuppression for rejection from 1988 and still took 
prednisone daily.  He later developed a left renal mass in 
May 1991 and a cystoscopy and prostate biopsy in May 1991 
revealed prostate cancer.  A diskectomy of the lumbar spine 
was found in December 1992.  In July 1994 the veteran 
underwent repair of an abdominal aortic aneurysm by 
aortofemoral bypass.  There was a rejection episode in July 
1994.  

After reviewing the evidence, the examiner concluded the 
veteran was not diabetic at the time of the heart transplant.  
The examiner explained that the veteran's fasting blood sugar 
was 122 in January 1995 and 116 in March 1995; however, by 
June 1999 the progress notes reported the veteran had non-
insulin dependent diabetes mellitus and a June 1999 discharge 
summary indicated the veteran had been diabetic since 1996.  
The examiner concluded it was at least as likely as not that 
the veteran developed diabetes mellitus in early 1995, 
approximately 7 years after the commencement of oral 
prednisone therapy.  

Concerning the osteoporosis, the examiner found it was at 
least as likely as not that osteopenia became detectable in 
the lumbar spine in 1996, approximately 8 years after the 
commencement of oral prednisone therapy.  Subsequently, 
osteoporosis developed and was confirmed by a bone mineral 
density study in 2000.  The examiner explained that prior x-
ray reports in 1989, 1990 and 1993 reflected old fractures of 
the thoracic vertebra but never noted the presence of 
osteopenia or osteoporosis.  The first indication of 
osteopenia was in a 1996 study of the lumbar spine.  In 1998, 
demineralization in the lumbar spine and a compression 
fracture of the L1 vertebra were noted.  Similarly, bone 
mineral density studies performed in 2000 and 2002 showed 
osteoporosis of the femoral neck and a bone mineral density 
of the lumbosacral spine was the low normal region.  A 
February 2007 bone mineral density examination revealed 
osteoporosis of the femoral neck.  Therefore, osteopenia 
first became radiologically detectable in the year 1996 and 
osteoporosis was first detected in 2000, about 12 years after 
oral steroid therapy began.  

The examiner concluded the osteopenia first was detected in 
1996 in the lumbar spine, 8 years after taking prednisone.  
Subsequently osteoporosis developed as bone mineral density 
study in 2000 confirmed a diagnosis of osteoporosis in the 
femoral neck.  Diabetes mellitus began in 1995.  The examiner 
opined it was at least as likely as not that both the 
osteoporosis and diabetes mellitus were secondary to 
prescribed VA heart transplant medication such as 
longstanding oral prednisone therapy.  The examiner found 
these disabilities were not secondary to negligence, lack of 
proper skills, error in judgment or fault on the part of VA 
medical staff.  The examiner explained both conditions were 
extremely common after long standing steroid therapy.  The 
examiner related that there were no available measures at the 
time that would have dependably prevented the development of 
the conditions. 

In sum, the evidence suggests the heart transplant 
medication, including prednisone, caused both the diabetes 
and the osteoporosis.  The record clearly indicates that the 
events, including the heart transplant, sustained by the 
veteran were extremely difficult; however, there is no 
competent medical evidence of record that the additional 
disabilities of diabetes and osteoporosis were caused by 
carelessness, negligence, lack of proper skill, error in 
judgment or some instance of fault.  In fact, as noted above, 
the VA examiner specifically found there was no evidence of 
negligence, lack of proper skill, error in judgment or other 
fault of the VA medical staff.  Nothing in the record 
suggests that the VA physicians failed to act with a degree 
of care expected of reasonable health care providers.  Nor is 
there any evidence suggesting that the diabetes and 
osteoporosis were unforeseeable events.  Rather, both the VA 
examiner and the physician who submitted the June 2007 
statement related that osteoporosis and diabetes were 
"known" to be related to long use of corticosteroids.  As 
these known complications were foreseeable, they do not 
constitute "an event not reasonably foreseeable" as 
contemplated by the provisions of 38 U.S.C.A. § 1151.

While the additional disability was caused by VA hospital 
care, merely showing causation is not enough. See 38 C.F.R. 
§ 3.361.  For claims, such as the present one, which were 
filed after October 1997, the law mandates that there must be 
some indication of fault on the part of VA. See Brown v. 
Gardner, 115 S.Ct. 552 (1994); VAOPGCPREC 40-97.  In the 
absence of such fault, the Board must conclude that the 
preponderance of the evidence is against the claim for 
compensation under 38 U.S.C.A. § 1151 for diabetes and 
osteoporosis.  As such, the appeal is denied.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
diabetes, claimed as due to VA prescribed heart transplant 
medications, is denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
osteoporosis, claimed as due to VA prescribed heart 
transplant medications, is denied.


____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


